225 F.2d 551
96 U.S.App.D.C. 251
Roosevelt BRADDY, Appellant,v.UNITED STATES of America, Appellee.
No. 12521.
United States Court of Appeals District of Columbia Circuit.
Argued June 28, 1955.Decided July 14, 1955.

Mr. Rex K. Nelson, Washington, D.C., with whom Mr. J. Leon Williams, Washington, D.C., was on the brief, for appellant.
Mr. Carl W. Belcher, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., Lewis Carroll and Arthur J. McLaughlin, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and BASTIAN, Circuit judges.
PER CURIAM.


1
The defendant appeals his conviction of the crimes of housebreaking, larceny and destroying movable property.  Title 22, D.C.Code, Sections 1801, 2201, 2202, 403.  The grounds of appeal are (1) that the motion to suppress filed in the District Court should have been granted; and (2) that the evidence was not sufficient to sustain the conviction.  We find no error.


2
Affirmed.